Orders entered on May 3, 1962, unanimously reversed, on the law, with $20 costs and disbursements to the appellant, and the motions to dismiss the third-party complaint granted, with $10 costs, without prejudice, however, in the exercise of discretion, to the institution of a separate action by respondent (cf. Braun v. City of New York, 17 A D 2d 264; Kratter Gorp. v. Grad, Appeal No. 566, Cal. June 4, 1963). We do not reach or pass upon the merits of respondent’s claim. We hold only that, as pleaded, the third-party complaint fails to meet the basic requirements of section 193-a of the Civil Practice Act. Concur — Botein, P. J., Stevens, Steuer, Bergan and Bastow, JJ.